                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

RONALD S.,1

                  Plaintiff,                                                       Civ. No. 6:18-cv-01448-MC

         v.                                                                        OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Ronald S. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for supplemental

security income (“SSI”) under Title II of the Social Security Act. This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         Plaintiff alleges that the Administrative Law Judge (“ALJ”) erred by: (1) evaluating an

inadequate record regarding Plaintiff’s mental impairments and declining to order a

psychological examination; (2) failing to credit Plaintiff’s testimony; (3) failing to credit Dr.

Satish Bankuru, M.D., Dr. Bill Hennings, Ph.D., and Dr. James Bailey’s, Ph.D., medical

opinions; and (4) failing to credit lay witness statements. Pl.’s Br. 5–6, ECF No. 13. Because




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
there is substantial evidence in the record to support the ALJ’s findings, the Commissioner’s

decision is AFFIRMED.

                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for SSI on October 23, 2014, alleging disability since October 1, 2012.

Tr. 170–77. His claim was denied initially and upon reconsideration. Tr. 106–09, 114–23.

Plaintiff timely requested a hearing before an ALJ and appeared before the Honorable B. Hobbs

on July 13, 2017. Tr. 121–23, 39–75. ALJ Hobbs denied Plaintiff’s claim by a written decision

dated August 8, 2017. Tr. 12–29. Plaintiff sought review from the Appeals Council and was

denied on June 12, 2018, rending the ALJ’s decision final. Tr. 168–69, 1–6.

       Plaintiff was 49 at the time of his alleged disability onset and 53 at the time of his

hearing. See tr. 23, 170, 39. Plaintiff earned his GED and two associate’s degrees. Tr. 44–45. He

worked as a repair technician, customer service technician, U.S. Census enumerator, website

administrator, business owner, and field service technician. Tr. 205. He alleges disability due to

panic attacks, anxiety disorder, and gastrointestinal bleeding. Tr. 213.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if it is based on proper

legal standards and the legal findings are supported by substantial evidence in the record. See 42

U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the


2 – OPINION AND ORDER
administrative record as a whole, weighing both the evidence that supports and detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing Martinez v.

Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably support either

affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for that of the

Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir. 2014)

(quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration uses a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to

meet this burden, then the claimant is considered disabled. Id.

I. Plaintiff’s Mental Impairments

       Plaintiff argues that the medical record the ALJ reviewed was inadequate regarding his

mental impairments and the ALJ erred by declining to order a consultative psychological

examination. Pl.’s Br. 6–10. The ALJ has an independent duty to fully and fairly develop the

record. Smolen v. Chater, 80 F.3d 1273, 1283 (9th Cir. 1996) (citing Brown v. Heckler, 713 F.2d

441, 443 (9th Cir. 1983)). The agency is to make “every reasonable effort” to assist a claimant in



3 – OPINION AND ORDER
gathering relevant evidence. 20 C.F.R. §§ 404.1512(d), 416.912(d). The agency will collect

information including from at least 12 months prior to the application date month, or, if

applicable, from the alleged onset date. 20 C.F.R. §§ 404.1512(d)(2), 416.912(d)(2). The agency

may order a consultative examination if there is difficulty acquiring evidence from treating

sources. 20 C.F.R. §§ 404.1512(e), 416.912(e). However, the duty to further develop the record

is only triggered where “there is ambiguous evidence or when the record is inadequate to allow

for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir.

2001) (citing Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001)).

       Here, Plaintiff requested a psychological evaluation to determine any limitations resulting

from his mental health impairments. Tr. 236. He renewed his request at the hearing, explaining

that he had no recent counseling records. Tr. 43, 74. The ALJ denied Plaintiff’s request because

the record contained reports from a mental health care provider and Plaintiff provided no reason

for discontinuing that treatment and transferring to a primary care provider. Tr. 15 (citing tr.

236). The ALJ further found that Plaintiff’s care was transferred due to an “extended period of

stability” and there was no indication that his anxiety symptoms worsened since then. Tr. 15.

       The ALJ found that although Plaintiff told Dr. Pallav Pareek, M.D., that he had lifelong

anxiety and significant avoidance issues, Plaintiff first mentioned anxiety and panic attacks in

April 2014. Tr. 21 (citing tr. 332–34, 281). He worked for many years despite his anxiety and

panic attacks. Tr. 21 (citing tr. 179–80). He improved greatly with buspirone and fluoxetine. Tr.

21 (citing tr. 324–41, 378–83). He declined counseling because his medications were sufficient

in August 2014 and denied any panic for several weeks in September 2014. Tr. 21 (citing tr.

335–36, 337). He only had occasional episodes after that and experienced improved sleep and



4 – OPINION AND ORDER
less anxiety with medication increases. Tr. 21 (citing tr. 332–34, 330–31, 328–29, 326–27, 324–

25). During an interview with a field office employee in November 2014, Plaintiff presented as

pleasant and cooperative and showed no difficulty understanding, concentrating, talking, or

answering questions. Tr. 21 (citing tr. 193–95). This demonstrated improvement from when

Plaintiff walked out on two treating source appointments in mid-2014, before he engaged in

ongoing treatment. Tr. 21 (citing tr. 359–62, 341).

       By early 2015, Plaintiff’s anxiety was down to three to four from 10 out of 10. Tr. 21

(citing tr. 324–25). He reported continued improvements throughout 2015 and 2016 and made

arts and crafts, went out for coffee with others, socialized, went on vacation, drove, and

meditated. Tr. 21 (citing tr. 378–83). In January 2016, Dr. Pareek transferred care to Plaintiff’s

primary care provider, Satish Bankuru, M.D. Tr. 21 (citing tr. 378–79). The ALJ found that this

demonstrated a level of stability that did not require specialist supervision. Tr. 21. Dr. Bankuru

reported that Plaintiff’s anxiety and panic were well-controlled. Tr. 21 (citing tr. 408–11, 403–

07, 399–402). The most recent evidence in the record said that Plaintiff had intermittent panic

episodes, but not that it limited his functioning greatly or was so frequent that he needed

specialized care. Tr. 21 (citing tr. 428–31).

       In January and April 2015, state agency non-examining psychological consultants Dr.

Bill Hennings, Ph.D., and Dr. James Bailey, Ph.D., opined that Plaintiff should be limited to

simple, routine, repetitive tasks with no public contact, “would be best suited to an environment

where coworker contact is kept to a minimum,” and “would benefit from a work[] environment

that did not include constant change.” Tr. 22 (citing tr. 85–87, 99–101). The ALJ found that

these limitations may have been appropriate early in the relevant period, but subsequent evidence



5 – OPINION AND ORDER
of stability showed that Plaintiff did not need complexity, coworker interaction, or change

restrictions. Tr. 22 (citing tr. 378–83, 384–424). The ALJ only limited Plaintiff to occasional

interactive contact with the public. Tr. 19, 22.

       By June 2017, Plaintiff continued to have intermittent panic episodes, but his primary

reason for seeing Dr. Bankuru was to fill out his disability paperwork. Tr. 428. Medical expert

Dr. Victoria Eskinazi, Ph.D., M.D., testified that Plaintiff’s mental impairments were at least as

severe as his physical impairments and recommended a psychological evaluation. Tr. 63, 69.

Regardless, the ALJ pointed to substantial evidence in the record to support his conclusion that

Plaintiff’s symptoms improved with medication and a psychological consultative examination

was unnecessary. Tr. 15, 21–22.

II. Plaintiff’s Credibility

       An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). When there is objective

medical evidence in the record of an underlying impairment that could reasonably be expected to

produce the pain or symptoms alleged and there is no affirmative evidence of malingering, the

ALJ must provide clear and convincing reasons for discrediting the claimant’s testimony.

Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The ALJ is not “required to believe every allegation

of disabling pain, or else disability benefits would be available for the asking, a result plainly

contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

(quoting Fair, 885 F.2d at 603). The ALJ “may consider a range of factors in assessing




6 – OPINION AND ORDER
credibility.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include

“ordinary techniques of credibility evaluation,” id., as well as:

       (1) whether the claimant engages in daily activities inconsistent with the alleged
       symptoms; (2) whether the claimant takes medication or undergoes other treatment
       for the symptoms; (3) whether the claimant fails to follow, without adequate
       explanation, a prescribed course of treatment; and (4) whether the alleged
       symptoms are consistent with the medical evidence.

Lingenfelter, 504 F.3d at 1040. It is proper for the ALJ to consider the objective medical

evidence in making a credibility determination. 20 C.F.R. §§ 404.1529(c)(2); 416.929(c)(2).

However, an ALJ may not make a negative credibility finding “solely because” the claimant’s

symptom testimony “is not substantiated affirmatively by objective medical evidence.” Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006). The Ninth Circuit has upheld negative

credibility findings, however, when the claimant’s statements at the hearing “do not comport

with objective evidence in her medical record.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d

1219, 1227 (9th Cir. 2009). “If the ALJ’s credibility finding is supported by substantial evidence

in the record,” this Court “may not engage in second-guessing,” Thomas v. Barnhart, 278 F.3d

947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s decision where the

evidence is susceptible to more than one rational interpretation,” Andrews v. Shalala, 53 F.3d

1035, 1039–40 (9th Cir. 1995) (citation omitted).

       Here, the ALJ found that Plaintiff’s “statements concerning the intensity, persistence, and

limiting effects of [his] symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” Tr. 21. Plaintiff testified that he worked at a call center, which was

stressful because people called upset. Tr. 49, 60. He then repaired and sold liquidated items for

three days until his wife made him quit because his bleeding worsened. Tr. 50. He bleeds when



7 – OPINION AND ORDER
he gets stressed out, usually one week per month. Tr. 53, 55. Bleeding makes him feel weak and

short of breath and he tires from walking across the room, but it does not affect him much if he

takes iron. Tr. 54, 59. Medications significantly helped his anxiety and panic and his primary

care physician did not refer him to mental health counseling. Tr. 56–57. He had a panic attack

the morning of the hearing and the week prior. Tr. 57. During his panic attacks, his blood

pressure rises and he gets nervous and jittery, cannot focus, and usually bleeds. Tr. 58. His

episodes last three to four hours with medication. Id. He said he had to stop doing anything but

that he has to occupy his mind to distract himself. Tr. 59. The ALJ noted that Plaintiff did not

look significantly anxious during the hearing. Tr. 20.

       In November 2014, Plaintiff said that stressful situations and interactions with others

caused his panic attacks and anxiety. Tr. 213. His stress caused him to bleed and need blood

transfusions and hospitalization. Id. A panic attack caused him to lose one job. Id. Each day, he

took medication, watched a television show, meditated, did household chores such as dishes, and

took care of his pets. Tr. 214. He had no problem with personal care, prepared meals every few

days, went outside once per day, went out alone, and shopped every few days. Tr. 216. He liked

art, reading, watching television, and computer programming. Tr. 217. Meditation improved his

symptoms. Id. He did not attend social events or go places without his wife. Id. He could pay

attention well unless he was having panic or anxiety, which could come out of nowhere and

force him to stop doing something. Tr. 218. He could follow instructions excellently, mostly got

along with authority figures, and had never been laid off due to problems getting along with

others. Id. He could not handle stress or changes in routine. Tr. 219.




8 – OPINION AND ORDER
        The ALJ found that Plaintiff’s mental impairments improved over the course of the

relevant period, reaching an “extended period of stability,” as explained above. See tr. 21–22.

Regarding Plaintiff’s physical impairments, the ALJ found that Plaintiff had a history of

gastrointestinal bleeds and anemia with brief hospitalizations in June 2011 and May and June

2013. Tr. 22. (citing tr. 317, 305, 288, 264–65). Plaintiff went to the emergency room with a

panic attack in April 2014 but was not admitted. Tr. 22 (citing tr. 276–77). He had no

hospitalizations or transfusions since he applied for disability. Tr. 22.

        The ALJ also found that the medical evidence in the record did not show that fatigue,

shortness of breath, or related symptoms significantly limited Plaintiff. Id. Plaintiff denied

anemia related symptoms and fatigue in October 2014 and April 2015. Id. (citing tr. 353, 342,

420). He said he had “tiredness” on several occasions but did not describe it as significantly

limiting. Tr. 22 (citing tr. 403, 399); see also tr. 54–55 (describing varying energy levels). Dr.

Bankuru diagnosed Plaintiff with chronic fatigue in June 2017 but did not exclude other

conditions in accordance with SSR 14-1p.2 Tr. 22 (citing tr. 431). Despite Plaintiff’s

hypertension and bleeding, he refused anti-hypertensive medications until early 2017. Tr. 22

(citing tr. 406, 401–02, 395–97). “[The Ninth Circuit has] long held that, in assessing a

claimant’s credibility, the ALJ may properly rely on unexplained or inadequately explained

failure to seek treatment or to follow a prescribed course of treatment.” Molina, 674 F.3d at 1113

(quoting Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.)) (internal quotation marks




2
 SSR 14-1p stipulates that, “a physician should make a diagnosis of [chronic fatigue syndrome] ‘only after
alternative medical and psychiatric causes of chronic fatiguing illness have been excluded.’” 2014 WL 1371245
(April 3, 2014).

9 – OPINION AND ORDER
omitted). Plaintiff said that blood pressure medication did not help, but records show normal

blood pressure levels and no issues with medication. Tr. 22 (citing tr. 433, 430); see also tr. 70.

       Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff was

not entirely credible. Therefore, the ALJ did not err in discounting Plaintiff’s credibility.

III. Dr. Bankuru, Dr. Hennings, and Dr. Bailey’s Medical Opinions

       Plaintiff argues that the ALJ improperly rejected Dr. Satish Bankuru, M.D., Dr. Bill

Hennings, Ph.D., and Dr. James Bailey’s, Ph.D., medical opinions. Pl.’s Br. 10–15. “To reject an

uncontradicted opinion of a treating or examining doctor, an ALJ must state clear and convincing

reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216

(9th Cir. 2005) (citation omitted). “If a treating or examining doctor’s opinion is contradicted by

another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate reasons

that are supported by substantial evidence.” Id. Dr. Bankuru, Dr. Hennings, and Dr. Bailey’s

opinions are contradicted. Compare tr. 425–27, 85–87, and 99–101 with tr. 61–70. Therefore, the

ALJ needed to provide specific and legitimate reasons supported by substantial evidence to

properly reject their opinions. See Bayliss, 427 F.3d at 1216 (citation omitted).

       When evaluating conflicting medical opinions, an ALJ need not accept a brief,

conclusory, or inadequately supported opinion. Id. An ALJ must weigh the following factors

when considering medical opinions: (1) whether the source has an examining relationship with

claimant; (2) whether the source has a treatment relationship with claimant; (3) supportability (as

shown by relevant evidence and explanation); (4) consistency with the record as a whole; (5)

specialization; and (6) other factors, including the source’s familiarity with other information in

the record. 20 C.F.R. § 404.1527(c)(1)–(6).



10 – OPINION AND ORDER
       Dr. Bankuru began treating Plaintiff in October 2014. Tr. 353–55. In May 2017, Dr.

Bankuru said that Plaintiff had chronic blood loss anemia, generalized anxiety disorder, fatigue,

tiredness, and lack of endurance. Tr. 425–26. Dr. Bankuru said that Plaintiff’s anemia could be

expected to last at least 12 months. Tr. 425. Dr. Bankuru opined that Plaintiff would be absent

from work more than four days per month. Tr. 427. The ALJ gave Dr. Bankuru’s opinion little

weight. Tr. 23. The ALJ found that Dr. Bankuru’s treatment records showed few instances of

tiredness and no discussion of contemporaneous functional limitations. Id. Dr. Bankuru did not

say how long Plaintiff would need to rest of lie down for, whether normal breaks and off-work

hours would suffice, or what level of work activity would lead to Plaintiff’s excessive absences.

Id. Dr. Bankuru also appeared to lack familiarity with the Social Security Administration’s rules

and regulations. Id.

       Plaintiff argues that he has severe, chronic anemia, fatigue and tiredness are common

symptoms, he complained of fatigue to multiple providers, and Dr. Bankuru diagnosed him with

chronic fatigue in June 2017. Pl.’s Br. 11–12. As discussed above, the ALJ found that the

medical evidence in the record did not show that fatigue or related symptoms significantly

limited Plaintiff, he denied anemia related symptoms and fatigue on two occasions, and he did

not describe significant limitations due to tiredness at the hearing. See tr. 22–23, 353, 342, 420,

403, 399, 54–55. In May 2011, Plaintiff had increased fatigue, and in June 2011, he said that

walking around his house fatigued him and he needed to rest, but he did not say how often or for

how long. Tr. 309, 307. In April 2014, Plaintiff reported “episodes” of fatigue. Tr. 281. His chief

complaint was panic attacks. Id. He had some tiredness with new medication in September 2014,

but it had resolved. Tr. 337. In May 2015, he had cough, fatigue, and shaking but he had



11 – OPINION AND ORDER
pneumonia at that time. Tr. 366. In October 2015, he said his tiredness and exertional shortness

of breath had been “much better.” Tr. 412. He refused anti-hypertensive medication until early

2017. See tr. 22 (citing tr. 406, 401–02, 395–97). As explained above, Dr. Bankuru’s chronic

fatigue diagnosis does not meet SSR 14-1p. See tr. 22, 431; see also 2014 WL 1371245.

Moreover, “[a] physical or mental impairment must be established by medical evidence

consisting of signs, symptoms, and laboratory findings, not only by your statement of

symptoms.” 20 C.F.R. §§ 404.1508 and 416.908. Dr. Bankuru’s diagnosis was unsupported by

objective findings. See tr. 428–31.

       Plaintiff also argues that no regulation requires medical sources to assess

contemporaneous functional limitations. Pl.’s Br. 12. As the ALJ found, however, the record

contained few instances of tiredness and lacked any indication of functional limitations. Tr. 22–

23; see tr. 337, 353, 420, 342. This demonstrates a lack of supportability and consistency. An

ALJ need not accept an inadequately supported opinion. Bayliss, 427 F.3d at 1216. Plaintiff next

argues that the ALJ improperly relied on Dr. Eskinazi’s opinion. Pl.’s Br. 12. Dr. Eskinazi was a

reviewing, not a treating, physician. See tr. 23. Plaintiff incorrectly states, however, that Dr.

Bankuru evaluated Plaintiff’s mental impairments in addition to his physical impairments. See

Pl.’s Br. 12. Like Dr. Eskinazi, Dr. Bankuru’s opinion was based solely on Plaintiff’s physical

impairments (specifically, anemia). See tr. 425–26.

       Lastly, Plaintiff argues that Dr. Bankuru was not required to be familiar with the agency’s

regulations and his lack of familiarity was not an important factor to consider. Pl.’s Br. 13. Dr.

Bankuru’s omissions are relevant here, however, because he failed to state how long Plaintiff

would need to rest or lie down for, whether normal breaks or off-work hours would suffice, or



12 – OPINION AND ORDER
what level of work activity would cause Plaintiff to be absent. Tr. 23; see tr. 426–27. Dr.

Bankuru’s opinion was, therefore, incomplete. In contrast, Dr. Eskinazi testified that the light

work associated with Plaintiff’s RFC should not cause excessive absences. Tr. 68. The ALJ did

not err in rejecting Dr. Bankuru’s opinion.

       Dr. Hennings and Dr. Bailey reviewed Plaintiff’s medical records and completed mental

residual functional capacity assessments in January and April 2015, respectively. Tr. 85–87, 99–

101. As summarized above, Dr. Hennings and Dr. Bailey opined that Plaintiff should be limited

to simple, routine, repetitive tasks with no public contact, “would be best suited to an

environment where coworker contact is kept to a minimum,” and “would benefit from a work[]

environment that did not include constant change.” Tr. 22 (citing tr. 85–87, 99–101). The ALJ

found that the limitations Dr. Hennings and Dr. Bailey described may have been appropriate

earlier, but subsequent evidence of stability showed that Plaintiff only needed to be limited to

occasional interactive contact with the public. Tr. 19, 22 (citing tr. 378–83, 384–424).

       Plaintiff argues that the ALJ failed to explain how Plaintiff’s improved symptoms

showed that he could sustain social interactions and competitive work. Pl.s’ Br. 14–15. Dr.

Hennings and Dr. Bailey only made recommendations regarding coworker contact and change.

See tr. 86–87, 101. “An ALJ may rationally rely on specific imperatives regarding a claimant's

limitations, rather than recommendations.” Rounds v. Comm'r Soc. Sec. Admin., 807 F.3d 996,

1005–06 (9th Cir. 2015) (citing Carmickle, 533 F.3d at 1165). The ALJ properly did so here.

Further, neither evaluator opined that Plaintiff was unable to sustain competitive work. The ALJ

did not err in rejecting Dr. Hennings and Dr. Bailey’s opinions.




13 – OPINION AND ORDER
IV. Lay Witness Statements

       Plaintiff argues that the ALJ failed to properly credit his stepdaughter’s witness

statements. Pl.’s Br. 18–19. Generally, “[l]ay testimony as to a claimant’s symptoms is

competent evidence that an ALJ must take into account, unless he or she expressly determines to

disregard such testimony and gives reasons germane to each witness for doing so.” Lewis v.

Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (citation omitted); see also Merrill ex rel. Merrill v.

Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000) (“[A]n ALJ . . . must give full consideration to the

testimony of friends and family members.” (citation omitted)). The ALJ’s reasons for rejecting

lay testimony must be germane and specific. Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir.

2009) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). An ALJ’s

failure to articulate such a germane reason is nonetheless harmless if the “testimony does not

describe any limitations not already described by the claimant, and the ALJ's well-supported

reasons for rejecting the claimant's testimony apply equally well to the lay witness testimony.”

Molina, 674 F.3d at 1117.

       Here, Plaintiff’s stepdaughter—Jade C.—made a statement in December 2014 that

described even greater limitations than Plaintiff alleged. Compare tr. 221–28 with 43–61, 213–

220. Jade C. said she had known Plaintiff for 24 years and spent several hours per month with

him. Tr. 221. She said Plaintiff’s anxiety makes it impossible for him to work and any stress

causes him internal bleeding. Id. He can barely leave the house. Id. He meditates daily and tries

to control his anxiety. Tr. 222. He watches television, eats, does home projects, takes care of his

pets, prepares meals, and does laundry. Tr. 222–23. He rarely goes outside and rarely goes out

alone because he needs someone to go with him. Tr. 223–25. His impairments affect his ability



14 – OPINION AND ORDER
to complete tasks and concentrate. Tr. 226. He can only walk a short distance—from across the

room up to a block—at times to exhaustion. Id. He gets distracted when he has anxiety but can

pay attention for an hour or two and follows instructions well. Id. He does not handle stress or

changes in routine well. Tr. 227.

       The ALJ gave Jade C.’s statements little weight. Tr. 20–21. The ALJ found that Jade C.

only interacted with Plaintiff several hours per month, therefore Jade C.’s statements had

“limited evidentiary value.” Tr. 20. The ALJ also found that Plaintiff’s treatment records showed

that his anxiety greatly improved, as explained above, contradicting Jade C.’s statement that

Plaintiff could not interact socially. Tr. 20–21. Finally, the ALJ found that there were few

complaints and findings regarding anemia’s on Plaintiff’s functioning, as explained above. Tr.

21. The ALJ provided germane and specific reasons for discounting Jade C.’s statements. See

Bruce, 557 F.3d at 1115 (citing Stout, 454 F.3d at 1054).

                                         CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.



IT IS SO ORDERED.



       DATED this 22nd day of January, 2020.


                                              s/ Michael J. McShane
                                              Michael J. McShane
                                              United States District Judge




15 – OPINION AND ORDER
